Title: From Thomas Jefferson to United States Senate, 31 March 1808
From: Jefferson, Thomas
To: United States Senate


                  
                     To the Senate of the United States 
                     
                     Mar. 31. 1808.
                  
                  The confidential papers desired by the resolution of yesterday, are now again sent to the Senate.
                  
                     Th: Jefferson 
                     
                     
                  
               